Citation Nr: 0901916	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to a compensable disability rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The veteran had approximately 28 years of active service from 
August 1965 to August 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The veteran indicated on his January 2006 
VA Form 9 that he wished to testify at a Board hearing.  In 
February 2006 correspondence, he withdrew the hearing 
request.  


FINDINGS OF FACT

1.  The veteran has no more than Level I hearing loss in the 
right ear and Level III hearing loss in the left ear.

2.  The veteran's hypertension is currently manifested by a 
systolic pressure predominantly greater than 160 but less 
than 200 and a diastolic pressure less than 110.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.1-4.7, 4.21, 
4.85, 4.86 Diagnostic Code 6100 (2008).

2.  The criteria for a 10 percent disability rating but no 
greater for hypertension have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
service-connected bilateral hearing loss and hypertension are 
more disabling than currently evaluated.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A.  § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).  In 
deciding the veteran's increased evaluation claims, the Board 
has considered whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

	1.  Bilateral Hearing Loss

The veteran's bilateral hearing loss is currently evaluated 
as noncompensable.  Impaired hearing will be considered a 
disability only after threshold requirements are met.  See 38 
C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the average pure 
tone threshold and speech discrimination percentage scores.  
38 C.F.R. § 4.85(b).  Assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).
 
The provisions of 38 C.F.R. § 4.86 address exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in this section are present when the puretone threshold at 
1000, 2000, 3000 and 4000 Hz is 55 decibels or more, see 38 
C.F.R. § 4.86(a), or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz, see 38 C.F.R. § 4.86 (b).  

Evidence relevant to the current level of severity of the 
veteran's bilateral hearing loss includes VA audiological 
examination reports dated in October 2004 and July 2008.  

The October 2004 VA audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
30 dB
30 dB
45 dB
70 dB
Left 
Ear
20 dB
35 dB
70 dB
70 dB

Puretone Threshold Average
Right Ear
44 dB
Left Ear
49 dB

Speech Recognition
Right Ear
96%
Left Ear
96%

The July 2008 VA audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
40 dB
45 dB
70 dB
70 dB
Left 
Ear
40 dB
50 dB
70 dB
75 dB

Puretone Threshold Average
Right Ear
56 dB
Left Ear
59 dB



Speech Recognition
Right Ear
92%
Left Ear
88%

Applying the results from the VA examination reports to 38 
C.F.R. § 4.85, Table VI yields the following results.  

October 2004
Right Ear
Level I
Left Ear
Level I

July 2008
Right Ear
Level I
Left Ear
Level III

According to these results, in October 2004 the veteran's 
hearing was Level I bilaterally right ear hearing loss was 
Level I and his left ear hearing loss was also Level I.  
Applying these values to 38 C.F.R. § 4.85, Table VII, the 
Board finds that his hearing loss warrants a noncompensable 
disability rating.  In July 2008, the veteran's right ear 
hearing loss was Level I and his left ear hearing loss was 
Level III, which also results in a noncompensable rating.  
The Board has considered whether the veteran may be entitled 
to a higher rating under 38 C.F.R. § 4.86, which rates 
exceptional patters of hearing loss but finds these 
exceptions to be inapplicable in this case.
 
Therefore, in light of the evidence as noted above, the Board 
concludes that the preponderance of the evidence is against 
entitlement to an initial compensable disability rating for 
bilateral hearing loss, and the appeal is denied.  The Board 
has considered the benefit of the doubt rule, but as the 
evidence is not in relative equipoise, that doctrine is not 
for application.  38 U.S.C.A. § 5107(b).  

The Board has considered whether the evidence presents an 
exceptional or unusual case such that the regular schedular 
standards are rendered impractical.  38 C.F.R. § 3.321(b)(1).  
At the July 2008 VA examination, the veteran reported that 
his hearing loss significantly affects his ability to 
communicate effectively in employment and daily activities.  
There is no evidence, however, that the veteran's hearing 
loss causes marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitates any frequent periods of hospitalization.  The 
report of a July 2008 VA examination of the veteran's heart 
noted that he was able to function in his usual occupation.  
38 C.F.R. § 3.321(b)(1) is not applicable.  Barringer v. 
Peake, 22 Vet. App. 242 (2008).  

The Board acknowledges the veteran's exposure to noise during 
service, for which he is currently service connected.  The 
Board also acknowledges the veteran's statements regarding 
the severity of his hearing loss.  However, disability 
ratings for hearing loss are essentially based on a 
mechanical application of the rating criteria.  As discussed 
above, the medical evidence supports no more than a 
noncompensable disability rating for the veteran's hearing 
loss, and there is no basis for a higher disability rating at 
this time.  Should the veteran's hearing loss increase, he 
may be entitled to an increased disability rating for hearing 
loss at a later time.  However, at present, the current 
noncompensable rating is appropriate.      

2.	Hypertension

The veteran's hypertension is currently rated as 
noncompensably disabling under 38 C.F.R.  § 4.104, Diagnostic 
Code (DC) 7101.  Under that code, a 10 percent rating will be 
assigned with diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating will be assigned 
with diastolic pressure which is predominantly 110 or more, 
or systolic pressure predominantly 200 or more.  A 40 percent 
rating will be assigned with diastolic pressure predominantly 
120 or more.  A 60 percent rating will be assigned with 
diastolic pressure predominantly 130 or more.  38 C.F.R. § 
4.104, DC 7101.  

Evidence relevant to the current level of severity of the 
veteran's hypertension includes October 2004 and July 2008 VA 
examination reports.  In October 2004 the veteran's blood 
pressure was 140/90, taken on three occasions in a sitting 
position.  He was noted to be on medication for his blood 
pressure.  

Three separate blood pressure readings were recorded at the 
July 2008 VA examination: 190/92 right, 184/90 left, and 
176/86 right.  The veteran also reported that his blood 
pressure increased in June 2008 but no new medications had 
been recommended yet; he continued to take blood pressure 
medication.  He indicated that he checked his blood pressure 
three times per week.  It was 169/84 that morning and in 
general ranged from 104/69 to 184/87.    

Given the evidence of record, the Board finds that a 10 
percent disability rating and no greater for the veteran's 
hypertension is warranted.  While the blood pressure readings 
taken during the October 2004 VA examination do not meet the 
requirements for a 10 percent rating, he was on medication to 
control blood pressure at that time and all three readings 
during the July 2008 VA examination report show a systolic 
pressure predominantly greater than 160 which warrants a 10 
percent disability rating.  Thus, the criteria for a 10 
percent disability rating for hypertension under DC 7101 have 
been met.

As for the potential of an even higher rating, the available 
blood pressure readings collectively do not satisfy the 
criteria for the rating of 20 percent.  As above, a 20 
percent rating will be assigned with diastolic pressure which 
is predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  None of the readings either in 
October 2004 or July 2008 show a diastolic reading over 110 
or a systolic pressure reading over 200.  Thus, a 10 percent 
rating and no more is appropriate.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Complete notice was sent in December 2003, September 2004, 
March 2006, and two June 2008 letters and the claim was 
readjudicated in an August 2008 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
Specifically, the March 2006 and a June 2008 letter addressed 
the rating criteria and effective date provisions that are 
pertinent to the appellant's claim pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and one of the June 2008 
letters addressed the increased rating notice provisions 
required in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.

A disability rating of 10 percent for hypertension and no 
higher is granted, subject to the regulations governing the 
award of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


